Citation Nr: 1514044	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-16 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970 with additional post-active-duty Naval Reserve service. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2014, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the electronic records.
 
In a March 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran filed a timely notice of disagreement with that denial but did not file a substantive appeal in response to a statement of the case on those issues.  Therefore, the March 2009 rating decision is final as to the denials of entitlement to service connection for bilateral hearing loss and tinnitus.  

In a September 2011 rating decision, the RO reopened the appellant's claims of entitlement to service connection for tinnitus and bilateral hearing loss and denied the claims on a de novo basis.  The RO treated a statement received in January 2012 with an attached statement from a private doctor as a claim to reopen for both disabilities.  In a July 2012 rating decision, the RO denied the reopening of the claims of entitlement to service connection for tinnitus and bilateral hearing loss.  

New and material evidence submitted prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.165(b) (2014).

In January 2012, the Veteran submitted a statement from a private doctor relating his bilateral hearing loss to in-service noise exposure.  Previously, a March 2009 VA examiner stated that the tinnitus was associated with the bilateral hearing loss.  This evidence is new and material evidence submitted within one year of the September 2011 rating decision as to both claims because it does raise a reasonable possibility of substantiating not only the claim of entitlement to service connection for bilateral hearing loss because the statement addresses a relationship between bilateral hearing loss and service but also the claim of entitlement to service connection for tinnitus because there is prior medical evidence relating the tinnitus to the bilateral hearing loss.  Thus, the September 2011 rating decision is not final as to the reopening and denial of entitlement to service connection for bilateral hearing loss and tinnitus.  

The Board must first examine whether the evidence warrants reopening both claims.  This is significant to the Board because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Board's review includes the paper and electronic records.

In January 2015, the Veteran submitted another statement from a private doctor without waiver of initial agency of original jurisdiction (AOJ) consideration of such evidence.  Given the decision below, the Veteran is not prejudiced by the Board's consideration of such evidence in the first instance.  Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  In an unappealed March 2009 rating decision, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus on the grounds that no nexus to service was shown.

2.  The evidence received since the March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.

3.  The evidence is in equipoise as to whether bilateral hearing loss and tinnitus are related to in-service noise exposure.


CONCLUSIONS OF LAW

1.  The March 2009 rating decision denying entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).

2.  The evidence received since the March 2009 rating decision is new and material, and the claim of entitlement to service connection for bilateral hearing loss has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  With resolution of reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

4.  The evidence received since the March 2009 rating decision is new and material, and the claim of entitlement to service connection for tinnitus has been reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  With resolution of reasonable doubt in the Veteran's favor, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing law and regulations

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014). 

Pursuant to 38 U.S.C.A. § 5108 finally disallowed claims may be reopened when new and material evidence is presented or secured with respect to those claims

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence will be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Bilateral hearing loss 

At the time of the September 2011 rating decision that denied entitlement to service connection for bilateral hearing loss, the evidence of record consisted of the Veteran's service treatment records and a March 2009 VA examination report.  The service treatment records show no complaints or treatment of hearing loss.  At an August 1970 separation examination, audiometric testing revealed no elevated puretone thresholds and a hearing loss was not diagnosed.  At a February 1973 reenlistment examination for the Naval Reserves, there were elevated puretone thresholds bilaterally but no hearing loss in either ear for VA disability purposes.  A hearing loss in either ear was not diagnosed.  The March 2009 VA examination report shows a bilateral hearing loss disability for VA purposes.  The examiner opined that that the claimant's current bilateral hearing loss is not due to in-service noise exposure.  The examiner noted that when comparing the appellant's enlistment and discharge hearing tests, there were no significant decreased in hearing levels according to the Occupational Safety and Health Administration (OHSA) standard threshold shift criteria.  The examiner added that a hearing loss was first noted in 1973 on his reenlistment into the Naval Reserves.  

The March 2009 rating decision denied the claim finding a lack of nexus evidence relating the bilateral hearing loss disability to service.

Since March 2009, the Veteran has submitted statements from a private doctor along with additional audiometric testing.  

In a December 2011 a private medical doctor opined that the appellant's military service substantially contributed to his severe high-frequency sensorineural hearing loss.  The doctor noted that during the claimant's lifetime, he was exposed to sound mainly in the Navy, but that he had been careful about using ear protection outside of his military exposure.  The claimant reported that his hearing loss started shortly after discharge.  

In a December 2014 statement, that same private medical doctor noted that the Veteran had severe high-frequency hearing loss that is consistent with noise-induced hearing loss.  The doctor opined that the substantial noise-induced loss was substantially caused by the appellant's service while working on an aircraft carrier and being exposed to a lot of loud sound while working just below the flight deck in an aft position of the vessel where the propeller and airplane noises were quite loud.  The doctor indicated that he based his opinion on the claimant's history and experiences with loud noises and the fact that he was not exposed to other loud sounds.  The private doctor noted that while he did not review the service treatment records, normal hearing at discharge did not negate the possibility of loud-noise-related hearing loss because of the additive effect of loud noise exposure on the cochlea.  For that reason, the doctor opined that it is more likely than not that the appellant's loud noise exposure while serving on an aircraft carrier for two years caused substantial hearing loss.  

This evidence relates to an unestablished fact necessary to substantiate his claim, which is medical nexus evidence relating bilateral hearing loss to active service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the RO had reopened the claim in the September 2011 rating decision, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The March 2009 VA examination shows puretone threshold of 26 decibels or greater in all relevant frequencies in both ears.  Thus, there is a diagnosis of bilateral hearing loss disability for VA purposes. 

Thus, the question is whether his current bilateral hearing loss is related to active military service or events therein.  See 38 C.F.R. § 3.303.

With respect to an in-service injury or disease, the Veteran claims in-service noise exposure from working right above the engine room in the fantail of an aircraft carrier and right below the flight deck and thus being exposed to noisy aircraft.  His service treatment records show that he served on an aircraft carrier.  The Board will concede that the appellant had in-service noise exposure.

There is conflicting medical evidence on whether the bilateral hearing loss is related to the in-service noise exposure.
While the Board is not free to ignore the opinion of a treating physician, neither is it required to accord it additional weight.  Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has declined to adopt a "treating physician rule," which would give preference - i.e., additional evidentiary weight, to this type of evidence.  White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The opinion of the March 2009 VA examiner and the two opinions of the private medical doctor are described above in great detail.  In a January 2014 addendum to the March 2009 VA examiner, another audiologist who did not conduct the March 2009 VA examination opined that the Veteran's hearing loss is less than likely as not caused by or aggravated by his in-service noise exposure and that other causes need to be considered.  The audiologist's basis was that his induction and separation hearing tests were normal bilaterally by VA standards with no evidence of a significant shift in thresholds in either ear at either frequency.  The audiologist stated that when comparing his induction hearing test with the 1973 test there is no evidence of a significant shift in either ear at any frequency.  The audiologist cited evidence from the Institute of Medicine and stated that the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measureable immediately following the exposure.  The audiologist also cited more evidence from the Institute of Medicine and stated that the understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  

While the March 2009 VA examiner noted a history of noise exposure without hearing protection, it is unclear from the reporting whether this noise exposure was pre-service or post-service.  Although the VA audiologist cited medical treatise evidence from the Institute of Medicine, the medical evidence shows significant shifts in at least in the right ear from the induction testing to the 1973 testing.  At the April 1966 induction examination, puretone thresholds (converted from ASA units to ISO (ANSI) units) at 2000 and 6000 Hertz in the right ear were 30 and 35 decibels, respectively.  In the left ear, the highest puretone thresholds were 25 decibels in the left ear were 25 decibels at both 2000 and 6000 Hertz.  The hearing was retested in May 1966 and the puretone thresholds, show no puretone threshold greater than 25 decibels in either ear.  At the 1973 reenlistment examination, the puretone thresholds show three puretone thresholds 30 decibels or higher in the right ear with 45 and 55 puretone thresholds at 6000 and 8000 Hertz, respectively.  In the left ear, the puretone thresholds at 2000 and 8000 Hertz were 25 and 30 decibels, respectively.  In light of the above, the evidence is in equipoise as to whether bilateral hearing loss and tinnitus is related to in-service noise exposure.  Thus, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

Tinnitus

At the time of the September 2011 rating decision that denied entitlement to service connection for tinnitus, the evidence of record consisted of the Veteran's service treatment records and a March 2009 VA examination report.  The service treatment records show no complaints or treatment of tinnitus.  The March 2009 VA examination report shows a diagnosis of tinnitus.  The examiner opined that that the claimant's current tinnitus is not due to in-service noise exposure.  The examiner's basis is that the appellant believed that he first experienced tinnitus 15 to 20 years ago and that the claimant stated that he did not experience tinnitus while in service.  The examiner added that the Veteran had been exposed to noise working at a foundry and from hunting.  

The March 2009 rating decision denied the claim finding a lack of nexus evidence relating the tinnitus to service.

Since March 2009, the Veteran has submitted statements from a private doctor relating his bilateral hearing loss to in-service noise exposure.

Since the March 2009 VA examiner stated that the tinnitus is associated with the bilateral hearing loss, two statements from the private doctor relate to an unestablished fact necessary to substantiate his claim, which is medical nexus evidence relating bilateral hearing loss and associated tinnitus to active service.  Thus, the evidence is considered new and material, and the claim is reopened.

The Board has reopened the Veteran's claim.  Given that the RO had reopened the claim in the September 2011 rating decision, the appellant is not prejudiced by the Board's consideration of this claim on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The March 2009 VA examination report shows a diagnosis of tinnitus.  The Board has determined that the Veteran had in-service noise exposure.

Since the Board has found that the evidence is equipoise as to whether the Veteran's bilateral hearing loss is related to in-service noise exposure and since the March 2009 VA examiner stated that the tinnitus is associated with the bilateral hearing loss, the evidence is in equipoise as to whether tinnitus is related to in-service noise exposure.  Therefore, service connection is in order.  38 U.S.C.A. §§ 1110, 5107.
 


ORDER

New and material evidence has been received to reopen a claim of service connection for bilateral hearing loss.

Entitlement to service connection for bilateral hearing loss is granted.

New and material evidence has been received to reopen a claim of service connection for tinnitus.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


